            Case 2:20-cv-01102-RDP Document 1 Filed 08/03/20 Page 1 of 5                          FILED
                                                                                         2020 Aug-03 PM 03:51
                                                                                         U.S. DISTRICT COURT
                                                                                             N.D. OF ALABAMA


                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

ShaRhonda Ray,                            )
                                          )
       Plaintiff,                         )
                                          )
       v.                                 )      No.
                                          )
Portfolio Recovery Associates, LLC, a     )
Delaware limited liability company,       )
                                          )
       Defendant.                         )      Jury Demanded

                                        COMPLAINT

       Plaintiff, ShaRhonda Ray, brings this action under the Fair Debt Collection

Practices Act, 15 U.S.C. § 1692, et seq. ("FDCPA"), for a finding that Defendant’s

collection actions violated the FDCPA, and to recover damages, and alleges:

                              JURISDICTION AND VENUE

       1.      This Court has jurisdiction, pursuant to § 1692k(d) of the FDCPA and 28

U.S.C. § 1331.

       2.      Venue is proper in this District because: a) the acts and transactions

occurred here; b) Plaintiff resides here; and, c) Defendant transacts business here.

                                         PARTIES

       3.      Plaintiff, ShaRhonda Ray (“Ray"), is a citizen of the State of Alabama,

residing in the Northern District of Alabama, from whom Defendant attempted to collect

defaulted consumer debts that she allegedly owed to Synchrony Bank.

       4.      Defendant, Portfolio Recovery Associates, LLC (“PRA”), is a Delaware

limited liability company that acts as a debt collector, as defined by § 1692a of the

FDCPA, because it regularly uses the mails and/or the telephone to collect, or attempt
            Case 2:20-cv-01102-RDP Document 1 Filed 08/03/20 Page 2 of 5




to collect, defaulted consumer debts that it did not originate. PRA operates a defaulted

debt collection business, and attempts to collect debts from consumers in many states,

including consumers in the State of Alabama. In fact, Defendant PRA was acting as a

debt collector as to the defaulted consumer debts it attempted to collect from Plaintiff.

       5.      Defendant PRA is a bad debt buyer that buys large portfolios of defaulted

consumer debts for pennies on the dollar. Defendant PRA’s principal, if not sole,

business purpose is the collection of defaulted consumer debts originated by others.

       6.      Defendant PRA is authorized to conduct business in the State of Alabama

and maintains a registered agent here, see, record from the Alabama Secretary of

State, attached as Exhibit A. In fact, Defendant PRA conducts business in Alabama.

                                FACTUAL ALLEGATIONS

       7.      Due to financial difficulties, Plaintiff was unable to pay her debts, including

debts she allegedly owed for Synchrony Bank credit cards. Sometime after those debts

went into default, they were allegedly purchased/obtained by Defendant PRA, which

attempted to collect those debts from her via negative credit reports. Unsure of the

debts and the identity of PRA, Ms. Ray consulted with counsel about her debt issues

and the debts that PRA was trying to collect.

       8.      Accordingly, Ms. Ray’s attorney wrote to Defendant PRA, via a letter

dated May 20, 2020, to dispute the debts that PRA was trying to collect. A copy of this

letter and facsimile confirmation is attached as Exhibit B.

       9.      On July 21, 2020, Ms. Ray obtained and reviewed copies of her

TransUnion and Experian credit reports, which showed that Defendant PRA had

continued to report the debts she allegedly owed for the Synchrony Bank accounts, but



                                              2
          Case 2:20-cv-01102-RDP Document 1 Filed 08/03/20 Page 3 of 5




had failed to note that those debts were disputed. The pertinent parts of Ms. Ray’s

TransUnion and Experian credit reports are attached as Group Exhibit C.

       10.    Defendant’s violations of the FDCPA were material because Defendant’s

failure to note that the debts were disputed when Defendant reported, or continued to

report, the debts on Plaintiff’s credit reports impaired her credit rating and her ability to

obtain credit. Moreover, Defendant’s failure to note, when reporting the debts on

Plaintiff’s credit reports, that they were disputed, made it appear to Plaintiff that she did

not actually have the right to dispute the debts. Defendant’s collection actions alarmed,

confused and distressed Ms. Ray and impacted her credit score.

       11.    All of Defendant’s collection actions at issue in this matter occurred within

one year of the date of this Complaint.

       12.    Defendant’s collection communications are to be interpreted under the

“least sophisticated consumer” standard, see, Jeter v. Credit Bureau, 760 F.2d 1168,

1176 (11th Cir. 1985); LeBlanc v. Unifund CCR Partners, 601 F.3d 1185, 1193-1194

(11th Cir. 2010).

                                         COUNT I
                          Violation Of § 1692e Of The FDCPA –
                          False or Misleading Representations

       13.    Plaintiff adopts and realleges ¶¶ 1-12.

       14.    Section 1692e of the FDCPA prohibits debt collectors from using any

false, deceptive or misleading means to collect or attempt to collect a debt, including,

but not limited to, communicating or threatening to communicate to any person credit

information which is known or which should be known to be false, including the failure to

communicate that a disputed debt is disputed, see 15 U.S.C. § 1692e(8)(“…the



                                              3
           Case 2:20-cv-01102-RDP Document 1 Filed 08/03/20 Page 4 of 5




following conduct is a violation of this section…including the failure to communicate that

a disputed debt is disputed…”); see also, Evans v. Portfolio Associates, 889 F.3d 337,

346 (7th Cir. 2018); Sayles v. Advanced Recovery Systems, 865 F.3d 246, 249-250 (5th

Cir. 2017); and Brady v. Credit Recovery, 160 F.3d 64, 65 (1st Cir. 1998).

         15.   Defendant, by continuing to report the debts to credit reporting agencies,

when it knew the debts were disputed by Plaintiff, and by failing to report that the debts

were disputed, used false, deceptive or misleading means to collect or attempt to collect

debts, in violation of § 1692e(8) of the FDCPA.

         16.   Defendant’s violations of § 1692e(8) of the FDCPA render it liable for

actual and statutory damages, costs, and reasonable attorneys’ fees, see, 15 U.S.C. §

1692k.

                                       COUNT II
                         Violation Of § 1692f Of The FDCPA --
                     Unfair Or Unconscionable Collection Actions

         17.   Plaintiff adopts and realleges ¶¶ 1-12.

         18.   Section 1692f of the FDCPA prohibits a debt collector from using any

unfair or unconscionable means to collect or attempt to collect a debt, see, 15 U.S.C. §

1692f.

         19.   Defendant, by continuing to report the debts to the credit reporting

agencies, when it knew the debts were disputed by Plaintiff, and by failing to report that

the debts were disputed, used unfair or unconscionable means to collect, or attempt to

collect, debts, in violation of § 1692f of the FDCPA.

         20.   Defendant’s violations of § 1692f of the FDCPA render it liable for

actual and statutory damages, costs, and reasonable attorneys’ fees, see, 15 U.S.C. §



                                             4
            Case 2:20-cv-01102-RDP Document 1 Filed 08/03/20 Page 5 of 5




1692k.

                                  PRAYER FOR RELIEF

       Plaintiff, ShaRhonda Ray, prays that this Court:

       1.      Find that Defendant’s collection practices violate the FDCPA;

       2.      Enter judgment in favor of Plaintiff Ray, and against Defendant, for

actual and statutory damages, costs, and reasonable attorneys’ fees as provided by §

1692k(a) of the FDCPA; and,

       3.      Grant such further relief as deemed just.

                                     JURY DEMAND

       Plaintiff, ShaRhonda Ray, demands trial by jury.

                                                 By: /s/ David J. Philipps_____________
                                                 One of Plaintiff’s Attorneys

                                                 By: /s/ Bradford W. Botes____________
                                                 One of Plaintiff’s Attorneys

Dated: August 3, 2020

David J. Philipps      (Ill. Bar No. 06196285)(pro hac vice pending)
Mary E. Philipps       (Ill. Bar No. 06197113)(pro hac vice pending)
Philipps & Philipps, Ltd.
9760 S. Roberts Road, Suite One
Palos Hills, Illinois 60465
(708) 974-2900
(708) 974-2907 (FAX)
davephilipps@aol.com
mephilipps@aol.com

Bradford W. Botes (AL Bar No. ASB-1379043B)
Bond, Botes, Reese & Shinn, P.C.
15 Southlake Lane
Suite 140
Birmingham, Alabama 35244
(205) 802-2200
(205) 870-3698 (FAX)
bbotes@bondnbotes.com


                                             5
